Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on January 31, 2021, the following has occurred: the Abstract and claim(s) 1, 6, and 9-11 have been amended, and claim(s) 5 have been deleted. Now, claim(s) 1-4 and 6-15 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Patent Pre-Grant Publication No. 2016/0081575) in view of Brust et al. (U.S. Patent Pre-Grant Publication No. 2014/0156645) in view of Kurowski et al. (U.S. Patent Pre-Grant Publication No. 2016/0071432) in further view of Martin et al. (U.S. Patent Pre-Grant Publication No. 2008/0201280).
As per independent claim 1, Wu discloses a method for providing a user with a dynamic, learning integrated individualized health platform, comprising: collecting a user's health and care If the patient inputs health information that constitutes a new health or care issue the process can be changed to adjust to the new health or care issue.).
While Wu teaches a method for providing a user with a dynamic, learning integrated individualized health platform, comprising: collecting a user's health and care data; using a data and analytics system to organize the collected health and care data into a problem oriented health record for the user comprising records relating to a particular health and care issue arranged as a series of micro care encounters comprising units of measure or analysis in chronological order; produce individualized guidance options for addressing new acute or chronic issues, managing existing health issues and achieving the health goals and adhering to the care plan based on the user's problem oriented health record, as new health data from one or more of external electronic medical records, remote patient monitoring devices, and wearables is reviewed by the Al analytics engine; the method further comprising: monitoring the user's achievements with respect 
Brust teaches a method for drafting health goals and a care plan for the user with the aid of a health coach (See Paragraphs [0042]-[0045]: The information service can enable peer and professional support for a human user by creating and maintaining human connections relevant to the goal.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu to include drafting health goals and a care plan for the user with the aid of a health coach as taught by Brust. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu with Brust with the motivation of improving real-time recommendations (See Background of Brust in Paragraph [0005]).
While Wu/Brust teaches the method described above, Wu/Brust may not explicitly teach a method for utilizing an artificial intelligence (Al) analytics engine of the data and analytics system to: review the health data from the adapter translator and review vocabulary and representations stored in the lexicon and knowledge repository to produce and analyze health and clinical analytics and individual health and care knowledge elements to provide updated guidance options in response to the drafted health goals and care plan.
Kurowski teaches a method for utilizing an artificial intelligence (Al) analytics engine (See Paragraph [0208]: A NLP AI is utilized.) of the data and analytics system to: review the health data from the adapter translator and review vocabulary and representations stored in the lexicon and knowledge repository to produce and analyze health and clinical analytics and 
While Wu/Brust/Kurowski teaches a method as described above, Wu/Brust/Kurowski may not explicitly teach a method for using the data and analytics system to vet and curate the health goals and care plan to assure that the health goals and care plan are supported by applicable peer reviewed best practice health and clinical literature, by: employing an adapter translator of the data and analytics system to vet, curate, code, and associate available health data with the problem oriented health record for the user; utilizing a lexicon of ontologies of the data and analytics system to store vocabulary and health and care data from vetted published works; and utilizing a knowledge repository of the data and analytics system to store health and care data extracted from the vetted published works.
Martin teaches a method for using the data and analytics system to vet and curate the health goals and care plan to assure that the health goals and care plan are supported by applicable peer reviewed best practice health and clinical literature (See Paragraph [0035]: Medical Subject Headings (MeSH) is a thesaurus used for indexing and annotating journal articles and books in the PubMed database of biomedical literature, which the Examiner is interpreting the MeSH utilized for indexing and annotating journal articles and books in the PubMed database to encompass the applicable peer reviewed best practice and clinical literature.), by: employing an adapter translator of the data and analytics system to vet, curate, code, and associate available health data with the problem oriented health record for the user (See Paragraphs [0046]-[0047]: The mining engine is able to mine a medical record to associate terms from the knowledge base that are extracted from the medical ontology and a variable is assigned to each of the associated terms from the knowledge base and the mining engine searches for associated terms in the medical record, which the Examiner is interpreting the mining engine to encompass the adapter translator.); utilizing a lexicon of ontologies of the data and analytics system to store vocabulary and health and care data from vetted published works (See Paragraph [0033]: The Unified Medical Language System (UMLS) from the US National Library of Medicine (NLM) is a terminology integration project, a controlled compendium of medical vocabularies enhanced by mappings between them and UMLS has three major components, the UMLS Meta-thesaurus of interrelated biomedical concepts integrating more than 60 families of biomedical vocabularies, the UMLS Semantic Network providing high-level categories for classifying every concept from the Meta-thesaurus, and the Specialist lexicon yielding lexical resources and programs for generating lexical variants of biomedical terms that enables the identification of lexically similar concepts, which the Examiner is interpreting to 
As per claim 2, Wu/Brust/Kurowski/Martin teaches the method of claim 1 as described above. Wu further teaches wherein collecting the user's health and care data comprises collecting data from one or more electronic medical records and user health monitoring devices (See Paragraph [0209]: The medical treatment health information includes medical records, prescriptions, treatment, and examination, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 3, Wu/Brust/Kurowski/Martin teaches the method of claim 1 as described above. Wu further teaches wherein collecting the user's health and care data comprises determining the user's individual social and environmental health determinants (See Paragraphs [0218]-[0222]: Individual social and environmental health determinants can be obtained, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 4, Wu/Brust/Kurowski/Martin teaches the method of claim 1 as described above. Wu further teaches wherein organizing the collected health and care data into a problem oriented health record comprises organizing the collected health and care data chronologically according to diagnostic, treatment and management guidance, and processes used to address particular medical issues (See Paragraph [0077]: The life information can be self-organized to be analyzed and computing life condition information to compose various inspection reports of diseases physiological and vital sign data as well as health prediction reports, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 6, Wu/Brust/Kurowski/Martin teaches the method of claim 1 as described above. Wu/Brust may not explicitly teach analyze peer reviewed health and clinical literature to produce health and clinical analytics and the individual health and care knowledge elements to be used in an ongoing manner as inputs into the preparation of new guidance options for addressing new acute and chronic health and care issues; establish standards for quality of the data inputs and the peer reviewed best practice health and clinical literature; and vet the health goals and care plan by comparing the health goals and care plan to the data in the peer reviewed health and clinical literature.
Kurowski teaches a method to analyze peer reviewed health and clinical literature to produce health and clinical analytics and the individual health and care knowledge elements to (See Paragraphs [0035]­ [0041]: The information that is extracted can be analyzed to generate an observable response providing one or more possible further insights and/or recommended courses of action.)
As per claim 7, Wu/Brust/Kurowski/Martin teaches the method of claim 1 as described above. Wu/Brust may not explicitly teach further comprising vetting the set of determined health goals and care plan by a user's physician.
Kurowski teaches a method further comprising vetting the set of determined health goals and care plan by a user's physician (See Paragraph [0281]: A report module which provides recommended further courses of action to said subject and initiates personalized health and wellness actions (e.g., scheduling an appointment, when warranted with a physician, an urgent care center, a hospital emergency room, and the like.).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu/Brust to include vetting the set of determined health goals and care plan by a user's physician as taught by Kurowski. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu/Brust with Kurowski with the motivation of improving health and wellness management (See Background of Kurowski in Paragraph [0001]).
As per claim 8, Wu/Brust/Kurowski/Martin teaches the method of claim 1 as described above. Wu may not explicitly teach wherein monitoring the user's achievement of the health goals and the user's adherence to the care plan comprises working with the health coach to carryout health activities for achieving the user's health goals and care plan.
Brust further teaches wherein monitoring the user's achievement of the health goals and the user's adherence to the care plan comprises working with the health coach to carryout health activities for achieving the user's health goals and care plan (See Paragraphs [0077]-[0083]: A process is described for how the coach interacts with the user to achieve the goals that the user wants to maintain.). It would have been obvious to one of ordinary skill in the art before the 
As per claim 9, Wu/Brust/Kurowski/Martin teaches the method of claim 1 as described above. Wu further teaches wherein monitoring the user's achievement of the health goals and the user's adherence to the care plan comprises: inputting data indicating by the user and the AI analytics engine when a care plan activity is complete (See Paragraphs [0210]-[0218]: The patient is able to input information, either automatically or manually, that monitors the user's adherence to the care plan based on the health information that is inputted.).
Wu/Brust may not explicitly teach a method for using the data and Al analytics engine to analyze the user's input against the guidance options, shared decision making and the health goals and care plan.
Kurowski teaches a method for using the data and Al analytics engine to analyze the user's input against the guidance options, shared decision making and the health goals and care plan (See Paragraphs [0276]-[0281]: User interactive querying of a plurality of composite datasets, and optionally at least one subject-specific dataset for information relevant to a condition or objective of interest, said app comprising, an NLP AI analysis module for analyzing information retrieved upon querying said at least one subject-specific dataset to be reported.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu/Brust to include using 
As per claim 10, Wu/Brust/Kurowski/Martin teaches the method of claim 1 as described above. Wu/Brust may not explicitly teach wherein providing additional guidance options comprises using the data and Al analytics engine to analyze the user's data inputs in the context of all of the data in the user's problem oriented health record and in the context of the applicable peer reviewed best practice health and clinical literature to produce ongoing guidance options in response to new acute and chronic issues for the user to discuss in shared decision making with the health coach and other members of the user’s care team as need be.
Kurowski teaches a method wherein providing additional guidance options comprises using the data and Al analytics engine to analyze the user's data inputs in the context of all of the data in the user's problem oriented health record and in the context of the applicable peer reviewed best practice health and clinical literature to produce ongoing guidance options in response to new acute and chronic issues for the user to discuss in shared decision making with the health coach and other members of the user’s care team as need be (See Paragraphs [0091] and [0276]-[0281]: The personal health care provider refers to the medical treatment team on whom the individual seeking to employ the invention health and wellness management methods, which the Examiner is interpreting to encompass other members of the user’s care team, and user interactive querying of a plurality of composite datasets, and optionally at least one subject-specific dataset for information relevant to a condition or objective of interest, said app 
As per claim 11, Wu/Brust/Kurowski/Martin teaches the method of claim 1 as described above. Wu further teaches receiving additional data from the user; and using the data and analytics system to: analyze the additional data and identify a potential health problem (See Paragraph [0163]: The characteristic changes of diseases are automatically extracted, so that the medical inspections and measurements after the occurrence of the diseases can be extended to be sustainably conducted before the occurrence of the disease an, the characteristic changes can become private contents of personal health information for saving under the personal health bank account, which the Examiner is interpreting to encompass identifying a potential health problem.).
While Wu teaches a method for receiving additional data from the user; and using the data and analytics system to: analyze the additional data and identify a potential health problem, Wu/Brust may not explicitly teach present the user with one or more of a set of refinement 
Kurowski teaches a method present the user with one or more of a set of refinement questions about the potential health problem from the best practice peer reviewed literature, or a screening survey for the potential health problem, wherein the screening survey poses refinement and qualifying questions derived from the best practice peer reviewed health and clinical literature applicable to the potential health problem (See Paragraphs [0205]-[0206]: Written questions can be auto- generated questions that are presented as touch-to-ask-this questions which are user-interactive, which the Examiner is interpreting to encompass the claimed portion.); perform an analysis of the answers to the refinement questions in the context of the data in the user's problem oriented health record, individual social and environmental health determinants, and in the context of the best practice peer reviewed health and clinical literature related to the new health problem to determine further individualized guidance options for shared decision making (See Paragraphs [0206]-[0217]: The answers to the questions are utilized in the NPL AI to identify a course of action for the identified medical issue, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu/Brust to include present the user with one or more of a set of  as taught by Kurowski. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu/Brust with Kurowski with the motivation of improving health and wellness management (See Background of Kurowski in Paragraph [0001]).
As per claim 12, Wu/Brust/Kurowski/Martin teaches the method of claims 1 and 11 as described above. Wu/Brust may not explicitly teach further comprising using the further individualized guidance options in shared decision making to plan further health and care steps for resolving the health care problem.
Kurowski teaches a method further comprising using the further individualized guidance options in shared decision making to plan further health and care steps for resolving the health care problem (See Paragraphs [0203]-[0217]: An action plan set can be generated by the use of multiple input systems and can be communicated to the user to further the course of action, which the Examiner is interpreting to encompass the claimed portion when implemented with additional information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu/Brust to include using the further individualized guidance options in shared decision making to plan further health and care steps for resolving the health care problem as taught by Kurowski. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to 
As per claim 13, Wu/Brust/Kurowski/Martin teaches the method of claims 1-12 as described above. Wu further teaches further comprising storing the individualized guidance options, the health goals and care plan, data related to the user's progress towards the health goals and the user's adherence of the care plan, the additional guidance options resulting from the shared decision making, the further individualized guidance options, and further health and care steps in the user's problem oriented health record (See Paragraph [0025]: The transmitted information that is bound with the user's personal identification information and is automatically stored into a database corresponding to the application account which is established by the user for permanent storage and timely presentation.).
As per claim 14, Wu/Brust/Kurowski/Martin teaches the method of claims 1-13 as described above. Wu may not explicitly teach wherein the health coach communicates with the user to ensure that the user carries out the health and care activities agreed to as a result of the guidance options and the shared decision making and discussions.
Brust further teaches wherein the health coach communicates with the user to ensure that the user carries out the health and care activities agreed to as a result of the guidance options and the shared decision making and discussions (See Paragraphs [0077]-[0083]: A process is described for how the coach interacts with the user to achieve the goals that the user wants to maintain.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu to include wherein the health coach communicates with the user to ensure that the user carries out the health and care activities agreed to as a result of the guidance options and the shared decision making and discussions as taught by Brust. One of ordinary skill in the art before 
As per claim 15, Wu/Brust/Kurowski/Martin teaches the method of claim 1 as described above. Wu further teaches further comprising providing the user with access to their problem oriented health record at all times (See Paragraph [0061]: The account owner uses a web browser as an application window for human-machine interaction, operates and achieves control of timely access and display of medical health data, which the Examiner is interpreting to encompass the claimed portion.).


Response to Arguments
In the Remarks filed on January 31, 2021, the Applicant argues that the newly amended and/or added claims overcome the Specification Objections, 35 U.S.C. 101 rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner agrees that the newly added and amended claims overcome the Specification Objections and 35 U.S.C. 101 rejection(s). However, the Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the Applicant argues that the amended claims overcome the 35 U.S.C. 101 rejection(s); (2) the combination of Wu, Brust, and Kurowski fails to disclose or suggest all the features of claim 1, that the combination of Wu, Brust, and Kurowski does not disclose using a data and analytics system to organize the collected health and care data into a problem oriented health record for the user comprising records relating to a particular health and care issue arranged as a series of micro care encounters comprising units of measure or analysis in chronological order; (2) that the combination of Wu, Brust, and Kurowski does not disclose the claimed process of using a data and analytics system to vet and curate the health goals and care plan, and has no disclosure related to employing an adapter translator, utilizing a lexicon of ontologies, utilizing a knowledge repository, and utilizing an AI analytics engine; and (3) the NLP AI that is taught by Kurowski does not encompass a data and analytics system to vet and curate health goals and a care plan drafted for a user with the aid of a health coach, utilizing an AI analytics engine to review the health data from the adapter translator, review vocabulary and representations stored in the lexicon and knowledge repository to produce and analyze health and clinical analytics and individualized health and care knowledge elements to provide updated guidance options in response to the drafted health goals and care plan.
In response to argument (1), the Examiner agrees with the Applicant in reference to the 35 U.S.C. 101 rejection(s). The Examiner has withdrawn the 35 U.S.C. 101 rejections as the amended claims have integrated the abstract idea into a technical application.
In response to argument (2), the Examiner disagrees with the Applicant. The Examiner asserts that the combination of Wu, Brust, and Kurowski does disclose the amended claims portion of using a data and analytics system to organize the collected health and care data into a problem oriented health record for the user comprising records relating to a particular health and care issue arranged as a series of micro care encounters comprising units of measure or analysis in chronological order as Wu does disclose records relating to a particular health and care issue arranged as a series of micro care encounters comprising units of measure or analysis in chronological order as being encompassed by Wu’s teachings can identify disease occurrence are decomposed into a series of single automatic measurements and computing items of the vital sign data as the measurements would be taken chronologically (See Paragraphs [0078] and [0086]: A personal medical health electronic data storage platform which combines personal medical diagnosis information, daily continuous vital signs and physiological data information, and the clinical diagnosis and inspection can only be made after the disease occurrence are decomposed into a series of single automatic measurements and computing items of the vital sign data, popularized to daily life and work of the people and developed continuously to form the continuous diagnosis and inspection analysis report and trend.). The 35 U.S.C. 103 rejection(s) still stand and are rejected as described above.
In response to argument (3), the Examiner disagrees with the Applicant. The Examiner asserts that the NLP AI  taught by Kurowski when combined with the newly added prior art of Martin et al. (U.S. Patent Pre-Grant Publication No. 2008/0201280) encompasses the amended 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perez et al. (U.S. Patent Pre-Grant Publication No. 2018/0000347), Prakash et al. (U.S. 2016/0012194), and Schooley et al. ("Patient-Provider Communications in Outpatient Clinic Settings: A Clinic-Based Evaluation of Mobile Device and Multimedia Mediated Communications for Patient Education").
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626